DETAILED ACTION
	This action is in response to Applicant’s Amendment ("Response”) received on December 22, 2020 in response to the Office Action dated September 23, 2020. This action is made Final.
	Claims 1-18 are pending.
Claims 1, 7, and 13 are independent claims.
	Claims 1-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1, 4, 6, 7, 10, 12, 13, 16, and 18, and submitted arguments against the prior art in the Office Action dated September 23, 2020.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desmond et al., US Patent Application Publication No. US 2006/0224948 (“Desmond”), in view of O’Donnell, US Patent No. US 7,500,178 (“O’Donnell”), in view of Nusimow et al., US Patent Application no. US 2013/0041677 (“Nusimow”), and further in view of Kumamoto, US Patent Application Publication no. US 2012/0198381 (“Kumamoto”).
Claim 1:
Desmond teaches or suggests a system for providing a plurality of forms to a user in a graphical user interface, the system comprising: one or more processor components; one or more memory components operatively coupled to the one or more processor components; computer-readable instructions stored on the one or more memory components (see Fig. 1 and 3) and configured to cause the one or more processors components to:
initiate presentation of a graphical user interface to a device of the user, the graphical user interface comprising a container to dynamically display forms to the device of the user, where multiple forms are rendered in and out at a reduced memory and processor usage (see Fig. 2-4; para. 0031 - loading a form template, rendering a form in accordance with the data and user interface elements of the loaded form template, and providing one or more graphic objects representing form controls; para. 0032 - graphic objects are provided in the form of a frame or one or more control bars; para. 0033 - form viewer is operable to provide one or more graphic objects representing form controls; para. 0034 - renders the user interface and the component which implements the form processing model to act on different versions of form templates, while at the same time only requiring a single form template to be provided; para. 0049 - Ul rendering component displays a user interface 
receive a request from a user, via the graphical user interface, to retrieve a first form (see Fig. 4; para. 0053 – a user opens a form 400, the template for the form is loaded 402 by the template loader.);
retrieve, from a first database a template for the first form, wherein the template comprises a plurality of data fields (see Fig. 2-4; para. 0016 - 1) A user can enter in address information for a set of customers; in this example by including text boxes; para. 0053 – a user opens a form 400, the template for the form is loaded 402 by the template loader; para. 0054 - for each input data element specified in the template, the internal model may specify the use of a particular U1 element such as an edit box, drop-down menu etc.);
display the first form in the container in the graphical user interface (see Fig. 2-4; para. 0031 - loading a form template, rendering a form in accordance with the data and user interface elements of the loaded form template, and providing one or more graphic objects representing form controls; para. 0032 - graphic objects are provided in the form of a frame or one or more control bars; para. 0033 - form viewer is operable to provide one or more graphic objects representing form controls; 
receive a request from the user via the graphical user interface to close the first form (see Fig. 2 and 4; para. 0017 - Navigation is provided to view the previous and next address, in this example by forward and back buttons 1 and 2; para. 0019 - create a new 
remove the first form from the container in the graphical user interface (see Fig. 2 and 4; para. 0017 - Navigation is provided to view the previous and next address, in this example by forward and back buttons 1 and 2; para. 0019 - create a new address record; para. 0027 - every form to have the same list of options i.e. previous record, next record, save, delete, etc.; para. 0061 – The user can then interact with the both the object rendered from the core template, as well as the 'external' controls provided by the form viewer; para. 0063 - User selection of a submit action typically initiates storage of any form instance data that has been entered by a user, such as name and address entries.).
Desmond fails to explicitly disclose retrieve from a second database a plurality of data entries corresponding to the plurality of data fields; wherein displaying the first form comprises dynamically populating the plurality of data fields with the plurality of received data entries.
O’Donnell teaches or suggests retrieve from a second database a plurality of data entries corresponding to one or more of the plurality of data fields; wherein displaying the first form comprises dynamically populating the one or more of the plurality of data fields with the corresponding plurality of received data entries (see Fig. 5; col. 9, lines 16-20 and 62-65 – information stored for a user prior to rendering the E-form may be used to populate or fill objects (e.g., fields) in the E-form when the E-form is rendered; col. 10, lines 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Desmond, to include retrieve from a second database a plurality of data entries corresponding to the plurality of data fields; wherein displaying the first form comprises dynamically populating the plurality of data fields with the plurality of received data entries for the purpose of efficiently automatically populating form fields with corresponding received field values to reduce the amount a user has to enter, as taught by O’Donnell.
Desmond appears to fail to explicitly disclose receive a request from the user via the graphical user interface to lock one or more data entry fields for the first form; and wherein the first form comprises the one or more data entry fields that are locked preventing other users from altering the one or more data entry fields after removal of the first form from the container.
Nusimow teaches or suggests receive a request from the user via the graphical user interface to lock one or more data entry fields for the first form; and wherein the first form includes one or more data entry fields that are locked preventing other users from altering the one or more data entry fields after removal of the first form from the container (see para. 0038 - Locking: The term locking refers to preventing editing of one or more fields, forms, and/or clinical narrative. The data is locked until a user or someone authorized initiates an action to cause the data to be unlocked; para. 0158 - when two people access the same field, different embodiments use different processes (e.g., last one wins; first to lock the record wins and a warning may be sent to the other user; duplicate the entry with both modifications and flag the conflict; allow select people to overwrite others ( e.g., doctors can overwrite some fields); Claim 20 - allow editing of some fields, commenting on some fields, and locking out certain fields from editing, and the third signal indicates that the patient has completed filling out some of the fields.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Desmond, to include receive a request from the user via the graphical user interface to lock one or more data entry fields for the first form; and wherein the first form includes one or more data entry fields that are locked preventing other users from altering the one or more data entry fields after removal of the first form from the container for the purpose of efficiently securing and enabling data change tracking of data associated with input fields, as taught by Nusimow.
Kumamoto teaches or suggests identify occurrence of an event; in response to identifying occurrence of the event, automatically initiate transformation of a part of a graphical user interface, the part of the graphical user interface is transformed to a container to dynamically display editable documents (see Fig. 2a and 2b; para. 0020 - a thumbnail is selected, the corresponding page of the document is selected and displayed in the main 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Desmond, to include identify occurrence of an event; in response to identifying occurrence of the event, automatically initiate transformation of a part of a graphical user interface, the part of the graphical user interface is transformed to a container to dynamically display editable documents for the purpose of efficiently locating specific documents and making them editable, as taught by Kumamoto.
Claim(s) 7 and 13:
Claim(s) 7 and 13 correspond to Claim 1, and thus, Desmond, O’Donnell, Nusimow, and Kumamoto teach or suggest the limitations of claim(s) 7 and 13 as well.


	O’Donnell further teaches or suggests receive user input to modify at least one of the plurality of data entries in the at least one of the plurality of data entry fields; store the modified data entry in the second database (see col. 10, lines 45-47 - The user information is automatically updated and supplemented as the user fills out more E-forms; col. 11, lines 26-30 - The user may enter new information in fields of the E-form that are blank. The user can also change the information displayed in fields that are automatically populated when the E-form is rendered; col. 12, lines 25-27 - The user information is automatically supplemented with new field names and values with every E-form submitted or archived by a user.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Desmond, to include receive user input to modify at least one of the plurality of data entries in the at least one of the plurality of data entry fields; store the modified data entry in the second database for the purpose of efficiently updating user field values for automatically populating form fields with corresponding received field values to reduce the amount a user has to enter, as taught by O’Donnell. 
Claim(s) 8 and 14:
Claim(s) 8 and 14 correspond to Claim 2, and thus, Desmond, O’Donnell, Nusimow, and Kumamoto teach or suggest the limitations of claim(s) 8 and 14 as well.

Claim 3:
	Desmond further teaches or suggest wherein receiving a request from the user to close the first form comprises receiving a request to retrieve a second form see Fig. 2 and 4; para. 0017 - Navigation is provided to view the previous and next address, in this example by forward and back buttons 1 and 2; para. 0019 - create a new address record; para. 0027 - every form to have the same list of options i.e. previous record, next record, save, delete, etc.; para. 0061 – The user can then interact with the both the object rendered from the core template, as well as the 'external' controls provided by the form viewer; para. 0063 - User selection of a submit action typically initiates storage of any form instance data that has been entered by a user, such as name and address entries.), the system further comprising:
	retrieve from the first database a second template for the second form, wherein the second template comprises a plurality of data fields (see Fig. 2-4; para. 0016 - 1) A user can enter in address information for a set of customers; in this example by including text boxes; para. 0053 – a user opens a form 400, the template for the form is loaded 402 by the template loader; para. 0054 - for each input data element specified in the template, the internal model may specify the use of a particular U1 element such as an edit box, drop-down menu etc.);
	display the second form in the container in the graphical user interface (see Fig. 2-4; para. 0031 - loading a form template, rendering a form in accordance with the data and user interface elements of the loaded form template, and providing one or more graphic objects representing form controls; para. 0032 - graphic objects are provided in the form of 
O’Donnell further teaches or suggests retrieve from the second database a plurality of data entries corresponding to the plurality of data fields comprising the second template; wherein displaying the second form comprises dynamically populating the plurality of data fields with the plurality of retrieved data entries (see Fig. 5; col. 9, lines 16-20 and 62-65 – information stored for a user prior to rendering the E-form may be used to populate or fill objects (e.g., fields) in the E-form when the E-form is rendered; col. 10, lines 50-54 - the user information determined in step 512, values, if any, to be used for populating one or more fields in the E-form to be rendered. E-form is then rendered or displayed such that those fields with field names having values stored in the user information are populated with the corresponding values; col. 11, lines 17-23 - a particular field name associated with a field on an E-form, the mapping information may be used to determine an identifier corresponding to the particular field name stored in the user information. The value of information 20 associated with the identifier may then be used to automatically populate fields of E-forms having the particular field name.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Desmond, to include retrieve from the second database a plurality of data entries corresponding to the plurality of data fields comprising the second template; wherein displaying the second form comprises dynamically populating the plurality of data fields with the plurality of retrieved data entries for the purpose of efficiently automatically populating 
Claim(s) 9 and 15:
Claim(s) 9 and 15 correspond to Claim 3, and thus, Desmond, O’Donnell, Nusimow, and Kumamoto teach or suggest the limitations of claim(s) 9 and 15 as well.

Claim 5:
Desmond further teaches or suggests wherein the plurality of data fields comprises at least one of a text data field, a drop down menu data field, a numerical entry data field, and a selection button data field (see Fig. 2 and 3; para. 0016 - 1) A user can enter in address information for a set of customers; in this example by including text boxes; para. 0053 – a user opens a form 400, the template for the form is loaded 402 by the template loader; para. 0054 - for each input data element specified in the template, the internal model may specify the use of a particular U1 element such as an edit box, drop-down menu etc.).
Claim(s) 11 and 17:
Claim(s) 11 and 17 correspond to Claim 5, and thus, Desmond, O’Donnell, Nusimow, and Kumamoto teach or suggest the limitations of claim(s) 11 and 17 as well.

Claim 6:
Nusimow further teaches or suggests receiving a request from the first user to lock the first form, wherein locking the first form comprises putting a restriction on the first form such that the plurality of data entries in the first form may no longer be modified (see para. 0038 - Locking: The term locking refers to preventing editing of one or more fields, forms, and/or clinical narrative. The data is locked until a user or someone authorized initiates an action to cause the data to be unlocked; para. 0158 - when two people access the same field, different embodiments use different processes (e.g., last one wins; first to lock the record wins and a warning may be sent to the other user; duplicate the entry with both modifications and flag the conflict; allow select people to overwrite others ( e.g., doctors can overwrite some fields); Claim 20 - allow editing of some fields, commenting on some fields, and locking out certain fields from editing, and the third signal indicates that the patient has completed filling out some of the fields.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Desmond, to include receiving a request from the first user to lock the first form, wherein locking the first form comprises putting a restriction on the first form such that the plurality of data entries in the first form may no longer be modified for the purpose of efficiently securing and enabling data change tracking of data associated with input fields, as taught by Nusimow.
Claim(s) 12 and 18:
Claim(s) 12 and 18 correspond to Claim 6, and thus, Desmond, O’Donnell, Nusimow, and Kumamoto teach or suggest the limitations of claim(s) 12 and 18 as well.

Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desmond, in view of O’Donnell, in view of Nusimow, in view of Kumamoto, and further in view of Gormish et al., US Patent Application Publication No. US 2007/0089049 (“Gormish”).
Claim 4:
	Gormish further teaches or suggests wherein receiving the request from the user to retrieve the first form comprises receiving a scanned barcode number (see para. 0045 - the mapping & storage unit 306 creates 2-dimensional bar codes with the mapping and document identification information in the bar code. The barcode is added to each form with the coordinates of each field and the name of the field stored in the barcode; para. 0059 - performed repeatedly indefinitely for each set of forms that the user wants to automatically complete; para. 0065 - Once the input forms 106 have been scanned, the forms received are identified. the forms are identified contemporaneously with scanning. In embodiments where the input form 106 includes a machine readable code 110 (e.g., barcode), code recognition and decoding software can be used to determine if a form contains a code, and obtain the value of the data stored in the code.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Desmond, to include wherein receiving the request from the user to retrieve the first form comprises receiving a scanned barcode number
Claim(s) 10 and 16:
Claim(s) 10 and 16 correspond to Claim 4, and thus, Desmond, O’Donnell, Nusimow, Kumamoto, and Gormish teach or suggest the limitations of claim(s) 10 and 16 as well.

Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176